Exhibit 10.1

 

NOTE CONVERSION AGREEMENT

 

THIS NOTE CONVERSION AGREEMENT (this “Agreement”) is made and entered into
effective as of January 3, 2006, by and between Diversified Apparel Resources,
LLC (f/k/a Commerce Clothing Company, LLC), a California limited liability
company (the “Holder”), and Cygne Designs, Inc., a Delaware corporation (the
“Company”).

 

RECITALS

 

A. The Holder is the holder of a Promissory Note dated July 31, 2005 issued by
the Company in the principal amount of $47,500,000 (the “Note”) in connection
with a certain Asset Purchase Agreement dated as of the same date by and among
the Company, the Holder and the members of the Holder.

 

B. The Holder and the Company desire to convert $7,500,000 of the principal
balance due under the Note (the “Conversion Amount”) into 1,428,571 shares of
the Company’s common stock, at the rate of $5.25 per share (the “Conversion
Shares”), on the terms and conditions set forth herein (the “Note Conversion”).

 

C. In connection with the Note Conversion, the Holder desires to be granted
registration rights with respect to the Conversion Shares, all as set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, the Company and the Holder hereby
agree as follows:

 

1. Conversion; Deliveries and Covenants.

 

(a) Conversion; Amendment of Note. The parties agree that effective upon the
parties’ execution and delivery of this Agreement and the documents set forth in
Sections 1(b) and 1(c) hereto, the obligations of the Company for the Conversion
Amount shall be converted automatically into, and shall thereafter only
represent the right of the Holder to receive, and shall be exchangeable for, the
Conversion Shares; provided that, the failure by either party to execute and
deliver the documents set forth in Sections 1(b) and/or 1(c) hereto shall render
this Agreement null and void. The parties agree that pursuant to Section 2.3 of
the Note, (i) the entire amount of the conversion shall be applied to principal
of the note, and not to accrued but unpaid interest and (ii) the conversion
contemplated hereby shall not constitute a prepayment for purposes of clause
(e).

 

(b) The parties agree that simultaneously herewith, the parties shall execute
and deliver a Registration Rights Agreement (the “Registration Agreement”) in
the form attached hereto as Exhibit A.

 

(c) The parties agree that simultaneously herewith the parties shall deliver
written evidence of the following:

 

(i) The Company shall deliver all necessary approvals and consents from Milberg
Factors, Inc. (“Milberg”) for the Company to consummate the Note Conversion and
the transactions contemplated by this Agreement under that certain factoring
agreement and related agreements between the Company and Milberg dated July 31,
2005, including, but not limited to, any and all certifications and written
consents and approvals required thereby; and



--------------------------------------------------------------------------------

(ii) The Holder shall deliver all necessary approvals and consents from Milberg
for the Holder to consummate the Note Conversion and the transactions
contemplated by this Agreement under that certain Client Subordination Agreement
dated July 31, 2005 between the Holder and Milberg, including, but not limited
to, any and all certifications and written consents and approvals required
thereby.

 

(d) Additional Agreements. As soon as practicable after the date hereof, the
Company shall issue instructions to its transfer agent to issue and deliver the
certificates representing the Conversion Shares to the Holder.

 

(e) Effect of Conversion. Upon conversion of the Conversion Amount of the Note
as provided herein, the Company shall be released from any and all obligations
under the Note with respect to the Conversion Amount; provided, however, that
this Agreement is not intended and shall not be deemed as a release of any
obligations of the Company with respect to the remaining $40 million owed under
the Note.

 

2. Representations and Warranties.

 

(a) Representations and Warranties of the Company. The Company hereby represents
and warrants to the Holder that the statements contained in the following
paragraphs of this Section 2(a) are all true and correct as of the date hereof:

 

(i) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to carry on its business as now conducted. The Company has
all requisite power to enter into, execute and deliver this Agreement and the
Registration Agreement. This Agreement, and upon execution and delivery by each
of the parties thereto, the Registration Agreement, will be valid and binding
obligations of the Company, enforceable in accordance with their terms, except
as the same may be limited by bankruptcy, insolvency, moratorium and other laws
of general application affecting the enforcement of creditors’ rights and
general principles of equity.

 

(ii) All corporate action on the part of the Company, its officers, directors
and stockholders necessary for the execution and delivery of this Agreement and
the Registration Agreement, the issuance of the Conversion Shares and the
performance of the Company’s obligations hereunder and under the Registration
Agreement have been taken. Upon issuance of the Conversion Shares and receipt by
the Holder of the stock certificates representing the Conversion Shares properly
endorsed and accompanied by all instruments necessary to effect the transfer of
such Conversion Shares to the Holder, the Conversion Shares shall be validly
issued and outstanding, fully paid, nonassessable and free and clear of all
liens and encumbrances arising through the actions of the Company or its
directors, officers, employees or agents; provided, however, that the Conversion
Shares may be subject to restrictions on transfer under state and/or federal
securities laws.

 

(iii) No consent, approval, order or authorization of, or designation,
registration, declaration or filing with, any federal, state, local or other
governmental authority on the part of the Company is required in connection with
the valid execution

 

2



--------------------------------------------------------------------------------

and delivery of this Agreement, the Registration Agreement or the issuance of
the Conversion Shares, other than, if required, filings or qualifications under
federal and/or state securities laws, which filings or qualifications, if
required, will be timely filed or obtained by the Company.

 

(b) Representations and Warranties of the Holder. The Holder hereby represents
and warrants to the Company that the statements contained in the following
paragraphs of this Section 2(b) are all true and correct as of the date hereof:

 

(i) The Holder is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of California and has all
requisite limited liability company power and authority to carry on its business
as now conducted. The Holder has all requisite power to enter into, execute and
deliver this Agreement and the Registration Agreement. This Agreement, and upon
execution and delivery by the parties thereto, the Registration Agreement, will
be valid and binding obligations of the Company, enforceable in accordance with
their terms, except as the same may be limited by bankruptcy, insolvency,
moratorium and other laws of general application affecting the enforcement of
creditors’ rights and general principles of equity.

 

(ii) The Holder understands that (A) the Conversion Shares have not been
registered, and as of the date hereof will not be registered, under the
Securities Act of 1933, as amended (the “Securities Act”) or any state
securities laws by reason of their issuance in a transaction exempt from the
registration requirements of the Securities Act and applicable state securities
laws, (B) the Conversion Shares must be held indefinitely unless a subsequent
disposition thereof is registered under the Securities Act and applicable state
securities laws or is exempt from such registration, and (C) Rule 144
promulgated under the Securities Act, which permits limited resales of
restricted securities, is not currently available with respect to resales of the
Conversion Shares and may not become available.

 

(iii) The Holder is acquiring the Conversion Shares for its own account and not
with a view to, or for sale in connection with, directly or indirectly, any
distribution thereof that would require registration under the Securities Act or
applicable state securities laws or would otherwise violate the Securities Act
or such state securities laws.

 

(iv) The Holder has relied upon independent investigations made by it or its
representatives and is fully familiar with the business, results of operations,
financial condition, prospects and other affairs of the Company, has been given
the opportunity to discuss the Company’s business, management and financial
affairs with the Company’s management, and has had the opportunity to examine
all relevant documents and to ask questions of, and to receive answers from the
Company and its management.

 

(v) The Holder realizes that the Conversion Shares are speculative investments
involving a high degree of risk for which there is no assurance of any return.

 

(vi) The Holder has such knowledge and experience in financial and business
affairs, including investing in companies similar to the Company, and is capable
of determining the information necessary to make an informed investment
decision, of

 

3



--------------------------------------------------------------------------------

requesting such information from the Company, and of utilizing the information
that it has received from the Company to evaluate the merits and risks of its
investment in the Conversion Shares.

 

(vii) The Holder is able to bear the economic risk of its investment in the
Conversion Shares and understands that it must do so for an indefinite period of
time.

 

(viii) The Holder is aware that no national, state, municipal, or local
government, any instrumentality, subdivision, court, administrative agency or
commission or other authority thereof has passed upon or made any finding or
determination concerning the fairness of the transactions contemplated by this
Agreement, and that it must forego the security, if any, that such a review
would provide.

 

(ix) The Holder understands and acknowledges that neither the IRS nor any other
governmental entity has been asked to rule on the Tax consequences of the
transactions contemplated by this Agreement and, accordingly, in making its
decision to approve the transactions contemplated by this Agreement, it has
relied upon the investigations of its own Tax and business advisors in addition
to his own independent investigations as to, and that it and its advisors have
fully considered all of the Tax consequences of the transactions contemplated by
this Agreement. For purposes hereof, “Tax” and “Taxes” includes (A) any federal,
state, local or foreign income, gross receipts, capital, franchise, import,
goods and services, value added, sales and use, estimated, alternative minimum,
add-on minimum, sales, use, transfer, registration, excise, natural resources,
severance, stamp, occupation, premium, windfall profit, environmental, customs,
duties, real property, personal property, capital stock, social security,
unemployment, disability, payroll, license, employee withholding, unclaimed
property, escheat or other tax of any kind whatsoever, including any interest,
penalties or additions to tax or additional amounts in respect of the foregoing,
(B) any liability for the payment of any amounts of the type described in (A) as
a result of being a member of a consolidated, combined, unitary or aggregate
group for any Taxable period, and (C) any liability for the payment of any
amounts of the type described in (A) or (B) as a result of being a transferee or
successor to any person or as a result of any express or implied obligation to
indemnify any other Person

 

(x) The Holder understands that the Conversion Shares will bear the following
legend (or a substantially similar legend):

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT SUCH REGISTRATION OR
THE DELIVERY TO THE ISSUER OF AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO
THE ISSUER, THAT SUCH DISPOSITION WILL NOT REQUIRE REGISTRATION OF SUCH
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED.”

 

4



--------------------------------------------------------------------------------

3. Miscellaneous.

 

(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly delivered if delivered personally (upon receipt), or
three (3) business days after being mailed by registered or certified mail,
postage prepaid (return receipt requested), or one (1) business day after it is
sent by commercial overnight courier service, or upon transmission, if sent via
facsimile (with confirmation of receipt) to the parties at the following address
(or at such other address for a party as shall be specified by like notice):

 

If to the Company:

   Cygne Designs, Inc.      11 West 42nd Street      New York, NY 10036     
Attention: Bernard Manuel      Fax: (212) 997-7758

With a copy to (which shall

    

not constitute notice):

   Fulbright & Jaworski L.L.P.      666 Fifth Avenue      New York, New York
10103      Attention: Paul Jacobs, Esq.      Fax: (212) 318-3400

If to Holder:

   Diversified Apparel Resources, LLC      121 S. Beverly Drive      Commerce,
California 90040      Attention: Hubert Guez      Fax: (310) 861-8888

 

(b) Assignment. This Agreement may not be assigned by either party to any other
person, firm, or entity without the express written approval of the other party
hereto and any attempt at assignment in violation of this Section will be null
and void; provided that, notwithstanding the foregoing, the Holder shall have
the right to assign this Agreement to an affiliate of the Holder upon written
notice to the Company, without being required to obtain the consent or approval
of the Company.

 

(c) Termination. This Agreement may be immediately terminated by either party
upon (i) failure of the other party to comply with laws and regulations which
materially affect such party’s contracting rights or reputation and where such
failure is not cured within thirty (30) days of receipt of written notice
thereof; (ii) any material breach of this Agreement by the other party which is
not cured within thirty (30) days of receipt of written notice thereof, or
(iii) the mutual agreement of the parties.

 

(d) Governing Law. This Agreement shall be interpreted in accordance with the
laws of the State of California, without regard to the conflicts of laws
principles thereof. The parties agree that jurisdiction over and venue in any
legal proceeding arising out of or relating to this Agreement will exclusively
be in the state or federal courts located in Los Angeles County, California.

 

5



--------------------------------------------------------------------------------

(e) Submission to Jurisdiction; Service of Process. The parties hereby
irrevocably agree that any lawsuit commenced by the other party against it or
any of its affiliates in connection with any dispute arising out of or relating
to this Agreement (each, a “Lawsuit”) shall be brought by the charging party
solely in a federal or state court located within the County of Los Angeles,
State of California, and, in connection with each Lawsuit, each of the parties
hereto irrevocably agrees to submit to the exclusive jurisdiction of any federal
or state court located within the County of Los Angeles, State of California and
irrevocably agrees to waive, to the fullest extent permitted by applicable law,
any objection which it may now or hereafter have to the laying of venue of any
Commerce Lawsuit brought in such court or any defense of inconvenient forum for
the maintenance of such Commerce Lawsuit in such court. Each of the parties
hereto agrees that a judgment in any Lawsuit may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each of the parties hereto hereby consents to process being served by either
party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with Section 3(a) above. All expenses (including,
without limitation, legal fees and expenses) incurred by the prevailing party in
any Lawsuit in connection with, or in prosecuting or defending, any such claim
or controversy shall be paid by the other party.

 

(f) Force Majeure. Whenever a period of time is provided for in this Agreement
for any of the parties to do or perform any act or obligation, none of the
parties shall be liable for any delays or inability to perform due to causes
beyond the reasonable control of said party, such as war, riot, insurrection,
rebellion, strike, lockout, unavoidable casualty, or damage to personnel,
material or equipment, fire, flood, storm, earthquake, tornado, act of terror or
any act of God; provided, that such time period shall be extended for only the
actual amount of time said party is so delayed; and provided further, that any
payment obligation under this Agreement shall not be extended.

 

(g) Amendments. This Agreement may only be amended, modified, supplemented or
waived by an instrument in writing executed by the parties hereto.

 

(h) Binding Effect. This Agreement and all the terms and provisions hereof shall
be binding upon and inure solely to the benefit of the parties hereto and their
respective permitted successors and assigns.

 

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which, when taken
together, shall constitute one and the same instrument.

 

(j) Entire Agreement. This Agreement contains the entire understanding and
Agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements, whether written or oral, between the parties.

 

(k) Severability. In the event that in any legal proceedings before a competent
tribunal it is determined that any of the sections of this Agreement or any
subsection, provision or, part thereof is invalid, such section, subsection,
provision or part thereof shall be deemed to be severed from this Agreement for
the purposes only of particular legal proceedings in question, and this
Agreement, and the said section, subsection, provision or part thereof, shall in
every other respect continue in full force and effect.

 

(l) Headings. The headings used herein are for convenience of reference only and
shall not limit or otherwise affect any of the terms or provisions hereof.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

DIVERSIFIED APPAREL RESOURCES, LLC

By:

 

/s/ Hubert Guez

--------------------------------------------------------------------------------

Name:

 

Hubert Guez

Title:

 

President

CYGNE DESIGNS, INC.

By:

 

/s/ Bernard Manuel

--------------------------------------------------------------------------------

Name:

 

Bernard Manuel

Title:

 

President

 

7